Citation Nr: 1125471	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a right eardrum disability, to include as secondary to noise exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for bilateral hearing loss and loss of the right eardrum.  In July 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2007.  His case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

In October 2009, the Board remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and loss of the right eardrum to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain outstanding treatment records, informing the Veteran that certain lay statements have not been received by VA, and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC sent the Veteran a letter in November 2009 asking him to re-submit lay statements from his friends and family and to submit any treatment records relating to a 1969 eardrum surgery.  Additionally, the Veteran was afforded VA examinations for his hearing loss in March 2010 with a June 2010 addendum opinion and for his right eardrum in April 2010 and April 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a February 2011 rating decision, the AMC granted entitlement to service connection for left ear hearing loss, assigning a noncompensable evaluation effective January 19, 2006.  This grant of service connection is considered a full grant of the benefit on appeal for the issue of left ear hearing loss.  As such, the claim of entitlement to service connection for left ear hearing loss is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that right ear hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.

2.  The preponderance of the evidence is against a finding that a right eardrum disability is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right eardrum disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in January 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, an August 2007 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, VA treatment records, and all obtainable private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA examinations to evaluate his hearing loss in May 2006 and March 2010, with a June 2010 addendum opinion, and VA examinations to evaluate his right eardrum in April 2010 and April 2011.  The results from those examination have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, including the appropriate audiometric testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims for service connection for right ear hearing loss and a right eardrum disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Right Ear Hearing Loss

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with sensorineural hearing loss in the right ear within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, the Veteran is not afforded the presumption of service connection for right ear sensorineural hearing loss.  See 38 C.F.R. § 3.307 (2010).

In March 2010, a VA examiner diagnosed the Veteran with mixed severe to profound hearing loss in the right ear.  Additionally, audiological testing showed that the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz were above 40 dB for the right ear, and that the Veteran had a speech discrimination score of 40 percent in the right ear.  These findings meet the VA regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  As such, the first element of Hickson is met for the Veteran's claim for service connection for right ear hearing loss.

The Veteran asserts that, while on active duty, he was exposed to loud noises from artillery and gunfire, particularly from firing cannons.  The Veteran's DD-214 shows a military occupational specialty in field artillery.  As such, some in-service noise exposure can arguably be conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current right ear hearing loss.  See Hickson, supra.

As referenced above, the Veteran underwent VA audiological examinations in May 2006 and March 2010.  The May 2006 examiner reviewed the Veteran's claims file and noted his reported history of in-service noise exposure without hearing protection.  She also noted his post-service occupational exposure without hearing protection until later in his career and history of a tympanoplasty in 1968 or 1969, with another ear surgery in 1991.  The examiner concluded that the Veteran's current right ear hearing loss was not related to any in-service noise exposure because his hearing was normal on separation and he had post-service occupational noise exposure.  She further specified that his right ear hearing loss was due to his right ear surgeries and post-service occupational noise exposure. 

The March 2010 VA examiner also reviewed the Veteran's claims file and noted his history of in-service noise exposure without hearing protection and post-service occupational noise exposure, including two years in a coal mine without hearing protection and 30 years at Chrysler Corporation with hearing protection.  She further noted that the Veteran had a right tympanic membrane perforation with tympanoplasty surgery in 1968 and revision tympanoplasty surgery in 1991.  Initially, the examiner found that the Veteran's right ear hearing loss was related to his in-service noise exposure.  However, in her June 2010 addendum opinion, the examiner concluded, upon review of the audiograms from Chrysler Corporation, that the Veteran's right ear hearing loss was not related to service.  Notably, she identified a May 1965 audiogram showing normal hearing acuity in the right ear.  The first audiogram to show hearing loss in the right ear was in October 1984.  In light of the normal hearing in the right ear in May 1965, 4 years after discharge, the examiner opined that the Veteran's right ear hearing loss was not related to noise exposure in service.

The only other medical evidence of record to discuss the etiology of the Veteran's right ear hearing loss is a September 2009 VA treatment record indicating that the Veteran's hearing loss was at least as likely as not caused by military noise exposure.  The VA audiologist based this opinion on the Veteran's report of military noise exposure and the configuration of the hearing loss.  However, the VA audiologist did not address the May 1965 audiogram showing normal hearing in the right ear, nearly 4 years after discharge.  Additionally, she did not address the impact of the Veteran's right eardrum surgery on his right ear hearing loss.

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds the VA audiologist's opinion to be less probative than the May 2006 and March/June 2010 VA examiners' opinions.  The September 2009 VA audiologist did not discuss the impact of the Veteran's right eardrum surgery on his hearing loss.  Additionally, she determined that his right ear hearing loss configuration was consistent with noise exposure, but did not address whether that may have been due to post-service noise exposure.  Her opinion's essential deficiency, which significantly reduces its probative value, is the failure to discuss the May 1965 audiogram showing normal right ear hearing 4 years after discharge and prior to beginning employment at the Chrysler Corporation.  In light of these deficiencies, the Board finds the VA audiologist's opinion to be less probative than the May 2006 and March/June 2010 VA examiners' opinions.

In this case, the only remaining evidence which purports to relate the Veteran's right ear hearing loss to in-service noise exposure consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his right ear hearing loss.  His assertions are accorded less weight than the competent medical evidence, the VA examiners' opinions, that are against his claim.  Competent evidence linking the Veteran's right ear hearing loss to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran exhibited any right ear hearing loss until over 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Although the Veteran has claimed that he has experienced hearing loss since service, this is contradicted by the evidence.  Significantly, the May 1965 audiogram shows normal hearing in the right ear, nearly 4 years after the Veteran's separation from service.  The Veteran has also submitted statements from friends and family members attesting to his hearing loss since service.  However, the majority of these statements only identify difficulty hearing in one ear, without identifying which ear.  Further, to the extent that some of the statements report the Veteran's difficulty hearing in the right ear, this is contradicted by the May 1965 audiogram.  The evidence simply does not support a finding of continuous symptoms since active duty.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including in-service noise exposure, and his current right ear hearing loss.  Although the Board notes the Veteran's current disability and in-service noise exposure, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Right Eardrum Disability

In April 2011, a VA examiner diagnosed the Veteran with status post right tympanomastoidectomy.  As such, the first element of Hickson is met for the Veteran's claim for service connection for a right eardrum disability.

As discussed above, some in-service noise exposure can arguably be conceded based on the Veteran's contentions and military occupational specialty.  Thus, the second element of Hickson is met.

Although in-service noise exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service noise exposure and his current right eardrum disability.  See Hickson, supra.

As noted above, the Veteran underwent VA examinations for his right eardrum in April 2010 and April 2011.  The April 2010 examiner reviewed the Veteran's claims file and noted his reported history of in-service noise exposure without hearing protection.  He also noted his history of a 1968 tympanoplasty for right tympanic membrane perforation and a 1991 apparent tympanomastoidectomy.  He concluded that there was no evidence that the Veteran's right eardrum problems began in service.  Rather, he indicated that such a perforation can be of a childhood origin and was unlikely to have been caused by guns going off near his ear in service.

In April 2011, the Veteran was examined by the same VA examiner.  At that time, the examiner reiterated his conclusion that the Veteran's right ear tympanic membrane was not caused by service.  He further specified that the Veteran's separation audiogram did not show any hearing loss in the low frequencies.  He concluded that if the Veteran had hearing loss due to a middle ear problem, such as a tympanic membrane perforation, on separation, it would have been seen in the lower frequencies.  In light of the lack of evidence of right tympanic membrane perforation, middle ear mastoid disease, or low frequency hearing loss in service, the examiner again concluded that it was unlikely that the Veteran's right eardrum disability began in or was caused by service, including in-service noise exposure.

Although the record includes additional treatment records relating to the Veteran's right eardrum and 1991 right eardrum surgery, none of these treatment records provide a medical nexus for his right eardrum disability.

In this case, the only remaining evidence which purports to relate the Veteran's right eardrum disability to in-service noise exposure consists of the Veteran's own statements and those of his family members.  However, it is now well established that laypersons, such as the Veteran and his family members, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) (2010).  While the Veteran can describe what he experiences and his family members can describe what they observe, they are not able to provide competent evidence as to the etiology of his right eardrum disability.  Their assertions are accorded less weight than the competent medical evidence, the VA examiner's opinions, that are against his claim.  Competent evidence linking the Veteran's right eardrum disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran was diagnosed with a right eardrum disability until 7 years after separation from service.  See Maxson, supra.  As discussed in detail above, the Veteran's claims of right ear hearing loss since service have been contradicted by the evidence.  Further, there is no evidence showing any other symptoms relating to a right eardrum disability since separation from service.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including in-service noise exposure, and his current right eardrum disability.  Although the Board notes the Veteran's current disability and in-service noise exposure, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a right eardrum disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a right eardrum disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


